ORDER

PER CURIAM.
Appellant Lance Cole (“Cole”) appeals from the decision of the Circuit Court of the City of St. Louis, the Honorable Thomas C. Grady presiding, after a jury convicted him of one count of Forcible Sodomy, in violation of Section 566.060 RSMo. (2000).
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).